Exhibit 99.1 For more information contact: PRESS RELEASE Investor Relations Jeff Corbin / Rob Fink KCSA Strategic Communications (212) 896-1214 / 1206 jcorbin@kcsa.com / rfink@kcsa.com Tikcro Technologies Reports 2011 Fourth Quarter and Full Year Results Tel Aviv, Israel, March 1, 2012 — Tikcro Technologies Ltd. (OTC PK: TIKRF) today reported results for the fourth quarter and year ended December 31, 2011. Net loss for the fourth quarter was $0.3 million or $(0.04) per diluted share. Results for the fourth quarter included financial expenses of approximately $0.25 million that resulted from the valuation of Tikcro's holdings in BioCancell Therapeutics, Inc., a clinical-stage biopharmaceutical company operating in the area of cancer treatment. Excluding this non-cash financial expense, net loss for the fourth quarter was $53,000 or $(0.01) per diluted share. Net loss for year ended December 31, 2011 was $2.8 million or $(0.32) per diluted share. Results for year ended December 31, 2011 included a financial expense of approximately $2.5 million from the valuation of Tikcro's holdings in BioCancell. Excluding this non-cash financial expense, net loss for the year ended December 31, 2011 was $260,000 or $(0.03) per diluted share. Tikcro holds approximately 21% of BioCancell, taking into account the conversion of a convertible note and the exercise of warrants. On a fully diluted basis, Tickro holds approximately 15% of BioCancell. Shares of BioCancell are traded on the Tel Aviv Stock Exchange (TASE). The valuation of Tikcro's holdings in BioCancell is influenced, among other factors, by the share price of BioCancell on the Tel Aviv Stock Exchange. BioCancell is a clinical stage biotechnology company focused on developing targeted cancer therapies for solid cancer tumors. BioCancell is currently enrolling patients for a US FDA Phase IIb clinical trial for pancreatic cancer for its lead drug-candidate, BC-819. The Phase IIb clinical trial follows a one-year, multi-center Phase I/IIa trial, which addresses patients with non-resectable (inoperable) pancreatic cancer, with no metastases. Approximately 80% of patients with pancreatic cancer die within a year of diagnosis and 95% within five years. BC-819 uses the H19 gene to synthesize Diphtheria Toxin in cancerous cells only, in order to destroy the cells. BC-819 is also undergoing a Phase IIb trial for bladder cancer and a Phase I/IIa trial for ovarian cancer. As of December 31, 2011, the Company had net cash and marketable securities totaling $7.0 million. About Tikcro Technologies: Tikcro has holdings in BioCancell Therapeutics, Inc., a clinical-stage biopharmaceutical company operating in the area of cancer treatment. BioCancell's leading drug, BC-819, is a double stranded DNA plasmid construct that incorporates the gene for diphtheria toxin (DTA) under the regulation of the promoter sequence for H19 gene. Pursuant to U.S. FDA approved protocols, BioCancell isconducting phase II/b clinical trials for the treatment of pancreatic cancer and for superficial bladder carcinoma cancer, as well as a phase I/IIa clinical trial for the treatment of ovarian cancer. For more information, visit Tikcro website at www.tikcro.com. Safe Harbor Statement Certain of the statements contained herein may be considered forward-looking statements that involve risks and uncertainties including, but not limited to, risks related to our ability to raise financing and the business of BioCancell, including, but not limited to, the development, testing, regulatory approval and commercialization of its products, its intellectual property rights, its funding, its competition, its exposure to lawsuits and its dependence on key suppliers and personnel. Such risks and uncertainties are set forth in the Company's SEC reports, including the Company's Forms 20-F. Actual results may materially differ. Results of operations in any past period should not be considered indicative of the results to be expected for future periods.We undertake no duty to update any forward-looking information. Tikcro Technologies Ltd. Condensed Balance Sheets (US dollars in thousands) December 31, December 31, Assets Current assets Cash and short-term marketable securities $ $ Other receivables Total current assets Investment in BioCancell – stock, convertible note and warrant Total assets $ $ Liabilities and Shareholders' Equity Current liabilities Other current liabilities $ $ Shareholders' equity Total liabilities and shareholders' equity $ $ Tikcro Technologies Ltd. Statement of Operations (US dollars in thousands, except per share data) Three Months Ended December 31, Year EndedDecember 31, Reserch and development expenses $
